Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered June 21, 1995, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second violent felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues and challenges to the reliability of identification testimony were properly placed before the jury and we find no reason to disturb its findings.
We perceive no abuse of sentencing discretion, and find that the sentence was not based on any inappropriate criteria. Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.